Citation Nr: 0205328	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  90-01 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a hand disorder, 
other than post-traumatic arthritis of the base of the right 
thumb.

2.  Entitlement to service connection for an elbow disorder.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for a left shoulder 
disorder.

5.  Entitlement to a disability rating in excess of 
10 percent for a dysthymic reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from August 1964 to November 
1988.  These matters come to the Board of Veterans' Appeals 
(Board) from a September 1989 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO denied entitlement to service 
connection for arthritis of the hands, elbows, and shoulders, 
and granted service connection for arthritis of the 
lumbosacral spine, rated as 10 percent disabling.  In an 
April 1990 rating decision the RO granted service connection 
for a dysthymic reaction, and assigned a 10 percent rating 
for the disorder.  The veteran perfected appeals of the 
denials of service connection and the ratings assigned for 
the service-connected disorders.

This case was previously before the Board in October 1995, at 
which time the Board decided issues that are no longer in 
appellate status and remanded the issues shown above to the 
RO for additional development.  In a May 1997 rating decision 
the RO granted service connection for post-traumatic 
arthritis of the base of the right thumb.  The veteran 
contends that he is entitled to service connection for the 
remaining joints in the right hand, as well as the left hand.  
The case was subsequently returned to the Board, and again 
remanded in October 1998 for additional development.  While 
the case was pending at the RO, in July 2000 the RO increased 
the disability rating for the low back disorder from 10 to 
40 percent, effective with the veteran's separation from 
service.  The veteran then withdrew his appeal of the rating 
assigned for the low back disorder, and that issue is no 
longer before the Board.  38 C.F.R. § 20.204 (2001).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, obtained all relevant evidence 
designated by the veteran, and provided him VA examinations 
in order to assist him in substantiating his claims for VA 
compensation benefits.

2.  A chronic disorder pertaining to the hands was not shown 
during service; the degenerative joint disease of the left 
first carpometacarpal joint and the metacarpophalangeal joint 
of the right index finger are not shown to be related to an 
in-service disease or injury; the evidence does not show that 
the veteran has any other disorder pertaining to the left or 
the right hand, for which service connection has not been 
previously established, that is related to an in-service 
disease or injury.

3.  A chronic disorder pertaining to the elbows was not shown 
during service; the evidence does not show that the veteran 
has a left or right elbow disorder that is related to an in-
service disease or injury.

4.  The chronic tendonitis of the right shoulder that was 
diagnosed in April 2000 cannot be dissociated from the right 
shoulder tendonitis that was treated during service.

5.  Tendonitis of the left shoulder, which was initially 
diagnosed in April 2000, has  been competently related to 
service.

6.  The evidence does not indicate that from December 1, 
1988, to June 1, 1989, the severity of the veteran's 
psychiatric symptoms resulted in more than mild social and 
occupational impairment.

7.  Effective June 1, 1989, to August 17, 1993, the dysthymic 
reaction was manifested by reduced initiative, flexibility, 
efficiency, and reliability to produce definite industrial 
impairment.  

8.  Effective August 17, 1993, the symptoms of the dysthymic 
reaction were of such severity and persistence to result in 
considerable impairment in the ability to obtain or retain 
employment.


CONCLUSIONS OF LAW

1.  A disorder pertaining to the left or right hand, other 
than post-traumatic arthritis of the base of the right thumb, 
was not incurred in or aggravated by active service, nor may 
arthritis be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  A disorder pertaining to the left or right elbow was not 
incurred in or aggravated by active service, nor may 
arthritis be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

3.  Tendonitis of the right shoulder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303 (2001).

4.  Tendonitis of the left shoulder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303 (2001).

5.  The criteria for a disability rating in excess of 
10 percent for a dysthymic reaction were not met from 
December 1, 1988, to June 1, 1989.  The criteria for a 
30 percent disability rating for a dysthymic reaction were 
met from June 1, 1989, to August 17, 1993.  The criteria for 
a 50 percent disability rating for a dysthymic reaction were 
met effective August 17, 1993.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.132, Diagnostic Code 
9405 (1988); 38 C.F.R. §§ 4.1, 4.3, 4.126, 4.130, Diagnostic 
Code 9405 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that he was 
hospitalized in November 1967 due to an allergic reaction to 
penicillin, during which he experienced multiple joint pain 
and nervousness.  A periodic examination in April 1968 
revealed no abnormalities.  He was treated for possible 
tenosynovitis in the middle and ring fingers of the right 
hand in April 1970, and complained of numbness in both 
shoulders in February 1978.  He was treated for tennis elbow 
on the right in October and November 1979, with significant 
improvement following physical therapy.  He reported having 
pain and numbness in the hands in August 1979, with reduced 
grip strength.  He was then scheduled for a number of 
diagnostic tests but the results of that testing, if it was 
conducted, are not of record.  He complained of numbness in 
the fingers of the left hand in September 1981, which was 
attributed to hysteria.

In November 1982 the veteran reported having pain in the 
right shoulder with overhead lifting, which was assessed as a 
strain.  He was also treated for a spasm in the right 
trapezius muscle in March 1983.  He was given physical 
therapy due to pain in the neck and shoulders in February and 
March 1984, which was assessed as "myalgia" or a possible 
pinched nerve.  His complaints pertaining to the right 
shoulder in July 1985 were attributed to bursitis.  During a 
periodic examination in October 1986 the veteran denied 
having any significant medical problems, and no relevant 
abnormalities were found on examination.  He injured the 
second finger of his right hand in August 1986, and an X-ray 
study of the right hand then revealed an old chip fracture in 
the thumb, but no other abnormalities.  His complaints were 
then assessed as a sprain.

In January 1987 the veteran complained of numbness and 
tingling of the distal fingers, and pain with gripping of the 
hands.  He denied having incurred any trauma to the hands or 
fingers.  Examination revealed mild tenderness to pressure 
and gripping and subjective paresthesia in the very distal 
ends of all fingers, but no other abnormality.  The treating 
physician then entered an impression of questionable early 
degenerative joint disease, or the veteran's smoking history.  
The veteran continued to complain of pain in the hands in 
February 1987, and examination again revealed no objective 
signs of an impairment.  The treating physician then entered 
a diagnosis of degenerative joint disease, by history.

The veteran complained of pain from the shoulder to the hand 
of the right arm in April 1987, which was followed by 
numbness.  Following an examination his complaints were 
diagnosed as bicipital tendonitis with intermittent 
radiculitis.  He was then given a profile limiting use of the 
right arm and hand, with a notation of "arthritis."  He 
underwent a neurological evaluation of the upper extremities 
in June 1987, which revealed only hypesthesia in the side of 
the thumb that was not in a nerve root or dermatomal 
distribution.

The veteran initially complained of emotional problems in 
June 1968, which were related to his personal situation.  He 
continued to receive mental health treatment that was 
sometimes intermittent and at other times on an ongoing 
basis, and was generally attributed to marital and/or family 
problems.  A June 1976 hospital summary shows that he was 
hospitalized for approximately two weeks for a depressive 
neurosis, which was related to his marriage.  Following that 
hospitalization he continued to receive outpatient treatment 
through November 1978.  He again sought counseling in July 
1980 due to family problems, and continued to receive 
treatment for depression and stress through 1985.

During his September 1988 retirement examination the veteran 
reported having experienced swollen or painful joints; 
arthritis, rheumatism, or bursitis; a painful or trick 
shoulder or elbow; depression or excessive worry; and nervous 
trouble.  In commenting on those reports the examining 
physician noted that the veteran had experienced joint pain 
following an allergic reaction to penicillin in 1967, which 
had resolved with no complications.  The depression, 
excessive worry, and nervous trouble began in 1973 due to 
family problems, the veteran was hospitalized with a 
diagnosis of depressive neurosis in 1976, and he had not had 
any problems since 1985.  The veteran had had tennis elbow in 
1980, but had not received any medical treatment since 1981.  
He did, however, continue to treat the symptoms himself.  His 
reference to swollen and painful joints pertained to the 
hands, shoulders, and elbows, for which he had received 
treatment since 1984.  The physical examination revealed no 
abnormalities in the upper extremities.

The RO obtained the veteran's treatment records from the 
medical facility at Scott Air Force Base, which show that in 
August 1989 he reported having arthritis in multiple joints, 
including the hands, feet, and low back, for which he was 
seeking medication.  No records were available for review 
regarding the joints affected by the claimed arthritis, and 
the treating physician stated that he was not aware of the 
extent of any evaluation previously conducted.  He then 
entered an assessment of arthritic symptoms, etiology 
unknown, and provided medication.  

During an August 1989 VA medical examination the veteran 
reported having been given the diagnosis of arthritis while 
in service, based on his complaints of hand pain.  
Examination revealed full range of motion of the joints with 
no inflammatory changes, crepitation, or deformities.  An X-
ray study revealed no abnormalities in the hands, and the 
examiner provided a diagnosis of a history of arthritis of 
the interphalangeal joints of the hands and shoulder.

VA treatment records indicate that in November 1989 the 
veteran reported having pain and swelling in the hands.  
Examination then revealed decreased flexion, but no evidence 
of swelling, and he was given medication.

The veteran underwent a VA psychiatric examination in January 
1990, at which time he reported experiencing intermittent 
bouts of depression.  The depression could last for several 
weeks to several months, but he "kept going" in spite of his 
symptoms.  He was not then taking any medication, and denied 
receiving any benefit from medication in previous years.  His 
first major depression occurred after his first wife 
committed suicide, and there was much turmoil in his then-
current marriage.  He related a lot of the turmoil to his 
problem with alcoholism, and described his wife as a severe 
alcoholic.  He had been unemployed for some time and was 
unable to obtain employment due to his age and his history of 
depression.  He was attending college full time, and had been 
doing well until the previous summer, when his grades fell 
markedly.  He had then become depressed and had difficulty 
concentrating and maintaining persistence and motivation, 
which caused him to fall behind in his course work.  He 
socialized minimally.

On mental status examination there was no evidence of a 
psychotic disorder, a thought disorder, or suicidal ideation.  
He was groomed normally, freely verbal, and his speech was 
relevant, logical, and coherent.  His mood was depressed and 
his affect was dejected and forlorn.  The examination 
resulted in a diagnosis of dysthymic reaction, chronic.

Service department treatment records indicate that in 
February 1990 the veteran complained of an area of numbness 
on the palm of the right hand, which did not result in any 
diagnosis.  He reported having reduced grip strength and 
intermittent numbness on the right in March 1990.  He also 
reported having been given the diagnosis of rheumatoid 
arthritis in 1981.  A neurological evaluation at that time 
did not result in any diagnosis.

The veteran underwent a VA orthopedic evaluation in April 
1990, during which he reported having twisted his back in 
February 1990, resulting in weakness and numbness in the 
right arm.  He also reported having been told that he had 
rheumatoid arthritis, which was worse in his hands and 
shoulders.  On examination he expressed pain when raising the 
right arm overhead.  The range of motion of the shoulders and 
elbows was full, and he had 5/5 strength in both upper 
extremities.  The only treatment he received as a result of 
that evaluation was for the low back.

VA treatment records indicate that in June 1990 the veteran 
reported continuing discomfort in the hands, with decreased 
grip strength, stiffness, and episodic swelling.  An 
orthopedic evaluation revealed full range of motion in all 
joints without warmth or swelling.  There was mild tenderness 
in the proximal interphalangeal and metacarpophalangeal 
joints.  The orthopedist found that the veteran was able to 
make a good fist, and that his grip strength was good.  The 
hands were neurologically intact, and motor strength was 5/5.  
An X-ray study of the hands was then negative.  A nerve 
conduction study was conducted in July 1990, which revealed 
evidence of a very mild right median nerve entrapment.  In 
September 1990 the veteran reported having pain in the 
fingers and wrists bilaterally, for which he was taking 
medication.  Examination revealed mildly decreased grip 
strength bilaterally, and the assessment then entered 
reflects "degenerative joint disease."  The veteran was at 
that time, however, also undergoing examination and receiving 
treatment for documented degenerative joint disease in the 
lumbar spine.

The veteran provided testimony at a hearing in September 
1990.  He then stated that he had had problems with "roving 
arthritis" since he was hospitalized in 1967.  He asserted 
that the arthritis had been confirmed by X-rays, and that he 
received medication for arthritis.  He stated that he 
experienced a shooting pain in his hands and arms when he 
reached for something, causing him to drop the object.  He 
was unable to use his hands or arms when he got up in the 
morning due to stiffness.  He had swelling of both hands and 
arms.  He reported having had tennis elbow during service.

He stated that he had been unable to obtain employment 
following his separation from service due to his history of a 
nervous condition.  He was then attending school, but had 
difficulty with concentration.  He had been unable to 
complete the required work due to stress, having had health 
and personal problems at that time, and got behind.  He 
characterized his illness as having "ups and downs," in that 
there were times he did not have any problems and at other 
times he felt as if the world was caving in.  He had received 
intermittent counseling since his separation from service, 
but was not on medication because he did not think he needed 
it.  He denied having problems with other people, but did 
have difficulty dealing with his own feelings.  He did not 
socialize, but stayed at home and worked around the house.  
He had gone fishing with some friends the previous weekend, 
but had had no other outside activities for some time.

According to the VA treatment records, in December 1990 the 
veteran complained of swelling of the fingers that lasted 
until he took a shower, pain in the thumbs, and loss of 
sensation in his fingers after driving for 40-50 miles.  The 
physical examination was then unremarkable, with good range 
of motion of the fingers and wrists and no signs of 
inflammation.  Nerve conduction studies subsequently revealed 
mild carpal tunnel syndrome.

In July 1991 the veteran incurred an injury to the left thumb 
and hand, resulting in fracture of the thumb at the 
carpometacarpal joint.  The treatment record indicates that 
he previously had degenerative joint disease in that joint, 
but the basis for that finding is not clear.  An X-ray study 
of the left hand and wrist in October 1991 disclosed evidence 
of old trauma at the first carpometacarpal joint and evidence 
of a healing fracture.  Neurological evaluations in August 
and October 1991 revealed no abnormalities pertaining to the 
upper extremities.  A December 1991 treatment record 
indicates that although the veteran had had the symptoms of 
carpal tunnel syndrome, the nerve conduction study was 
considered to be normal.

The veteran again provided hearing testimony in May 1992.  He 
then stated that the depression caused him to have memory 
problems, and to be irritable and short-tempered.  He became 
anxious when he was unable to remember things he had learned 
regarding computer repair, which was his profession.  He 
preferred being alone, because crowds of people sometimes 
made him nervous.  He didn't go out and do things with his 
family, but generally stayed at home.  When asked how his 
emotional problems affected his work, he stated that he had 
to work slowly, that he sometimes had difficulty sleeping, 
and that he fell asleep at his desk.  He also stated that he 
was being evaluated for suspected sleep apnea.  He had not 
been to a mental health clinic for some time, but was 
receiving counseling from some ministers.

He testified that his joint pain occurred primarily in the 
hands.  He stated that three different doctors had told him 
that he had arthritis in his hands, although the VA examiner 
had found no evidence of arthritis.  He attributed the 
arthritis in his hands to having to work in severe weather 
without proper protection for his hands.  In February 1987 he 
had had to go outside when wet when it was 50 degrees below 
zero, and had problems with his hands since then.  He 
described the problems with his hands as stiffness, sharp 
pain in the area of the thumb, and difficulty grasping 
objects.  When asked whether he continued to have problems 
with his elbows and shoulders, he stated that he had 
intermittent problems with his shoulders.

According to VA treatment records, the veteran underwent a 
neurology evaluation in May 1992.  Examination at that time 
revealed motor strength of 5/5 in the upper extremities and 
reduced sensation in the right palm.  The veteran was then 
working in computer repair.  He was hospitalized in September 
1992 in order to evaluate his low back disorder, and motor 
examination of the upper extremities was then normal.

The veteran complained of poor memory and difficulty using 
his right hand in May 1993, and the physician noted that the 
veteran had previously been found to have carpal tunnel 
syndrome.  On examination he had good power and normal 
sensation in the upper extremities, and a number of studies 
were then scheduled in order to determine the cause of his 
complaints.  A nerve conduction study in June 1993 was 
normal, but in September 1993 he was noted to have mild 
carpal tunnel syndrome.  Physical examination in September 
1993 revealed no evidence of inflammation in the hands.

The veteran was referred for a psychological evaluation on 
August 17, 1993, because of comments he made to his physician 
regarding possible suicide.  During the evaluation he 
complained of depression related to chronic pain, with 
thoughts of suicide.  He then reported suffering sleep 
disturbance due to sleep apnea, low energy, poor 
concentration, memory loss, mood swings or emotional turmoil, 
anhedonia, decreased libido, suicide ideation without a 
method, social withdrawal, and emotional blunting.  He did, 
however, have positive plans for the future, and was not 
without hope.  He denied experiencing any hallucinations, 
delusions, panic attacks, or homicidal ideation.  He was then 
working as a computer repairman, a job he had had for 
36 months.  He had no friends, but continued to live with his 
spouse.  His hobbies included leather and wood craft.  On 
mental status examination his appearance was casual, he had 
no unusual mannerisms or dyskinesia, his mood was depressed, 
his affect was appropriate, he was alert, his speech was 
normal, and he had no thought disorder, hallucinations, or 
delusions.  His concentration and memory were fair, and his 
insight, judgment, and impulse control were good.

The veteran reported to the Mental Health Clinic in October 
1993 because he was depressed over having lost his employment 
in computer repair.  He was also having a number of family 
problems involving his adult children and grandchildren.  The 
psychiatric interview then resulted in a diagnosis of major 
depression, recurrent, and he was prescribed medication and 
scheduled for group therapy.  He participated in group 
therapy beginning in November 1993, and continued to receive 
medication for depression.  His problems centered around 
serious family and chronic health problems, including caring 
for an adult quadriplegic daughter, his adult son returning 
to the family home, and taking custody of two of his 
grandchildren.  He continued to maintain employment although 
he had a number of health problems requiring hospitalization 
and extended treatment.  Beginning in May 1994 his therapist 
generally described his functioning as stable, and in June 
1995 the therapist indicated that he was doing well. 

In a December 1995 statement the veteran's spouse reported 
that the veteran suffered from stress and depression, 
resulting in frequent arguments, a lack of intimacy, and 
hardship for the entire family.  A field examination was 
conducted at that time, showing that the veteran had worked 
in a convenience store for the previous two years.  He had 
previously worked for a computer company, but was laid off.  
He attributed the lay off to his frequent absences for 
medical appointments.

The veteran experienced an increase in his depressive 
symptoms in January 1996 due to increasing family problems, 
and the therapist recommended that his medication be 
adjusted.  In July 1996 the therapist described his 
depression as mild.

The RO provided the veteran a VA neurological examination in 
February 1997, at which time he appeared neat, clean, and 
well dressed.  He did not appear to be depressed on the day 
of the examination.  His limbs were naturally developed, 
normally formed, and symmetrical.  His musculature was 
proportionate to his body build, and free of fasciculations 
or tremor, atrophy, or evident cramping.  Posture, tone, 
power, coordination, and pattern of skilled movement were all 
normal.  His sensation was intact throughout, except for the 
dorsum of the left foot.  The neurologist found that the 
veteran had no abnormal neurological findings in the upper 
extremities and no motor or sensory impairment due to a 
disorder of a peripheral nerve.  The examiner reviewed the 
veteran's medical records, including multiple diagnostic 
studies, and found no evidence of any abnormalities 
pertaining to the upper extremities.  He determined that the 
veteran demonstrated no disease of the peripheral nerves and 
no neurological disorder involving the upper extremities.  
The examiner found no evidence of any hand, shoulder, or 
elbow pathology.

The veteran also underwent a VA orthopedic examination in 
February 1997.  The veteran then reported that he was 
claiming entitlement to compensation benefits for his right 
hand, elbow, and shoulder, and the examiner limited the 
examination to those joints.  The veteran stated that the 
problems with his right hand began in 1986, when a radiator 
cap blew off and struck the palmar surface of the right hand 
at the base of the thumb.  He was also treated for tennis 
elbow in 1980, with flare-ups of elbow pain once or twice a 
month since then.  He had pain in the right shoulder since 
the 1970s that resulted from carrying his weapon on that 
shoulder.  He had also been exposed to a number of weather 
changes.  

Examination of the right upper extremity revealed tenderness 
to palpation of the medial and lateral epicondyles of the 
elbow and pain with abduction and forward flexion of the 
shoulder.  There was no point tenderness in the shoulder.  
Abduction of the shoulder was limited to 90 degrees.  The 
range of motion of the elbow was from zero degrees of 
extension to 140 degrees of flexion.  The range of motion of 
the hand was 65 degrees of flexion and 45 degrees of 
extension.  X-ray studies revealed marked degenerative 
changes at the base of the thumb, but the hand, elbow, and 
shoulder were otherwise normal.  

The examiner provided a diagnosis of post-traumatic arthritis 
at the base of the right thumb, which was related to the in-
service injury.  The examiner also provided a diagnosis of 
tennis elbow, by history, with medial and lateral epicondyle 
tenderness, with an onset date in 1980.  The examiner 
indicated that the tennis elbow could probably not be 
attributed to any single injury in service.  In addition, the 
examiner diagnosed the veteran's right shoulder complaints as 
chronic bursitis, with an onset date in 1972, but was unable 
to attribute the disorder to any specific event while the 
veteran was on active duty.  The examiner was unable to state 
unequivocally whether any of the disorders were present 
within a year of service, but indicated that the hand problem 
was likely to have then been present.

Based on the results of those examinations, in the May 1997 
rating decision the RO granted service connection for post-
traumatic arthritis of the base of the right thumb.  The RO 
continued the denial of service connection for the remaining 
joints in the upper extremities.

VA treatment records show that in February 1997 the veteran 
reported an increase in depression due to family problems, 
with the inability to sleep.  In June 1997 he reported being 
"stressed out" due to his home situation.  His mood was then 
dysphoric, and his affect was labile.  He was then employed 
as a convenience store clerk.  His mood was improved in 
September 1997, after having undergone surgery to have a 
tumor removed from his heart.

On psychiatric evaluation in August 1999 the veteran reported 
feeling unhappy, and that he sometimes lost control.  His 
appearance was then abnormal, which the psychiatrist 
described as having a splint on the right leg and foot.  The 
psychiatrist found that his mood was abnormal because he was 
tired.  His affect and thoughts were also abnormal, in that 
he focused on moving and resolving the problems with his 
foot.  The psychiatrist found that his judgment was abnormal 
and varied depending on his irritability, but did not 
otherwise describe the abnormality.  The veteran's memory, 
orientation, speech, and insight were all normal, and he 
demonstrated no delusions, hallucinations, or suicidal or 
homicidal ideas.  The psychiatrist then assessed his social 
and occupational functioning by assigning a Global Assessment 
of Functioning (GAF) score of 41.

In October 1999 the veteran's psychiatrist noted that he had 
been through congestive heart failure and bunion surgery, and 
that he was working and trying to cope well with multiple 
stressors.  His medication helped alleviate his symptoms.  He 
was then walking with a crutch and a bandage on the right 
leg.  His affect, thoughts, memory, orientation, speech, 
insight, and judgment were all normal.  The psychiatrist 
characterized his mood as "kind of iffy."  He demonstrated no 
delusions, hallucinations, or suicidal or homicidal ideation.  
The psychiatrist described his major depression as severe, 
and provided a GAF score of 51.

In a December 1999 psychiatric evaluation the veteran 
reported being unemployed due to a fractured leg and that his 
sleep was poor.  He also reported an increase in flashbacks 
related to a car bombing that occurred in Germany while he 
was in service.  On examination his appearance, thoughts, 
memory, orientation, speech, insight, and judgment were all 
normal.  His mood was described as a two or three on a scale 
of one to 10.  He did not demonstrate any delusions, 
hallucinations, or suicidal or homicidal ideas.  The 
psychiatrist the entered a GAF score of 51, and found that 
the veteran was sad due to his responsibilities involving his 
children, and additional medication was provided.

The veteran underwent a VA psychiatric examination in April 
2000, during which he reported being in a depressive episode 
that began in November 1999.  He continued to live with his 
spouse, an adult quadriplegic daughter, an adult son, and two 
grandchildren.  He had last worked as the manager of a 
convenience store in November 1999, at which time he was 
fired because of a downsizing of the company.  His depression 
then re-emerged, and he became quite irritable.  He denied 
any suicidal ideation because too many people depended on 
him.  He continued to seek employment, although he was then 
on crutches due to foot surgery and no one would hire him.  
He was unable to sleep at night due to pain, sleeping only 
four hours a night.  He spent his time working on his model 
trains, and was looking forward to being able to work with 
his four horses.

He reported experiencing symptoms that he attributed to post-
traumatic stress disorder (PTSD) following the Oklahoma City 
bombing, which had reminded him of the car bombing by a 
terrorist in Germany in 1985 that had caused him injury.  
Certain sounds reminded him of the car bombing, following 
which he experienced poor sleep.  

He underwent quarterly evaluations with the psychiatrist at 
the VA medical center (MC), who provided his medication; he 
was no longer participating in group therapy.  The examiner 
reviewed the treatment notes from the group therapy, which 
are included in the claims file, and found that they 
reflected a man of impressive resilience, who was able to 
persevere in spite of formidable personal problems involving 
his family and health.  The treatment notes characterized him 
as an engaged, responsible, and loving father.

On examination the veteran was oriented, casually attired, 
and personable.  He retained his attention and concentration, 
and was able to concentrate on his model train hobby.  His 
thought processes were coherent, with no disorder or apparent 
intrusive material.  He was able to reason abstractly, and 
did not demonstrate any irrational, self-derogatory, 
vigilant, externalization, or excessively internalized 
cognition.  His thought content pertained primarily to 
resentments about not finding employment and serious family 
problems.  He expressed no suicidal ideation, and expressed 
hope and plans for the future.  He had an emotional 
commitment to his daughter and grandchildren, and sufficient 
self-esteem to feel confident in handling a new job.  
Although he reported being depressed, the examiner found that 
he did not appear to be depressed.  He experienced episodes 
of irritability, and had a sorrowful affect.  There were no 
depressive vegetative indications, and he retained insight 
and judgment.

The examining psychologist attributed the veteran's symptoms 
to three possible diagnoses: a chronic adjustment disorder, a 
dysthymic disorder, and PTSD.  He noted that the veteran's 
treatment had been directed toward a chronic affective 
disorder, not a less serious adjustment disorder.  He 
concurred in the diagnosis of a dysthymic disorder, and found 
that the veteran had not demonstrated the symptoms of PTSD.  
He found that the symptoms the veteran had attributed to PTSD 
were, in fact, related to his dysthymic disorder.  The 
examiner provided an overall GAF score of 51, and a GAF score 
for the dysthymic disorder in "theoretical isolation" of 76.

The veteran also underwent a VA orthopedic examination in 
April 2000, during which he reported the onset of bilateral 
hand and shoulder pain in the mid-1980s, and bilateral elbow 
pain in the late 1970s or early 1980s.  He had been told that 
he had arthritis in the base of both thumbs, and stated that 
the shoulder pain did not occur on a daily basis.  He 
described the symptoms in his hands as pain and swelling at 
the base of both thumbs, and the symptoms in his shoulders as 
pain in the area of the trapezius muscles.  Arm movements did 
not cause pain, but he had difficulty using his arms 
overhead.  He stated that the bilateral elbow pain had not 
been a problem for several years, although he might have 
slight symptoms with extensive use of the arms.

Examination of the hands disclosed soft tissue thickening of 
the carpometacarpal joints and restricted movement of those 
joints.  The examination of the hands was otherwise normal.  
Examination of the shoulders revealed pain with palpation and 
movement, and a positive impingement maneuver bilaterally.  
The examination of the elbows revealed no abnormalities.  
Prior to the completion of X-ray studies, the examiner 
provided diagnoses of bilateral shoulder pain, bilateral 
elbow pain, and bilateral hand pain, with carpometacarpal 
joint arthritis.  The examiner also found that the complaints 
and clinical findings pertaining to the shoulders were 
consistent with chronic tendonitis.  The examiner noted that 
the veteran had complained of right shoulder pain following 
his separation from service, but had denied having any left 
shoulder symptoms in the prior examination.  He was not able 
to find that the complaints pertaining to the left upper 
extremity were related to service.

An X-ray study of the shoulders was negative.  The X-ray 
study of the elbows revealed small, bilateral olecranon 
spurs, which the examiner determined to have no significance 
in terms of the veteran's complaints.  The X-ray study of the 
hands disclosed degenerative arthritis in the carpometacarpal 
joints of the thumbs, and in the metacarpophalangeal joint of 
the right index finger.  The examiner attributed the 
degenerative changes to the aging process.

Duty to Assist

The regulation pertaining to VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in developing the relevant evidence was revised 
following initiation of the veteran's claim.  Duty to Assist, 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  The changes in the regulation are 
effective November 9, 2000, with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and apply to all claims filed 
on or after November 9, 2000, or filed previously but not yet 
final as of that date.  Holliday v. Principi, 14 Vet. App. 
282-83 (2001), mot. for recons. denied, 14 Vet. App. 327 
(2001) (per curiam), motion for review en banc denied, 15 
Vet. App. 21 (2001) (per curiam) (en banc); VAOPGCPREC 11-00.  
Because the veteran appealed the September 1989 and April 
1990 decisions they had not become final on November 9, 2000, 
and the provisions of the VCAA apply to the veteran's claims.

According to the revised regulation, on receipt of a claim 
for benefits VA will notify the veteran of the evidence that 
is necessary to substantiate the claim.  VA will also inform 
the veteran which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  VA will also make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
the claim, including making efforts to obtain his service 
medical records, if relevant to the claim; other relevant 
records pertaining to service; VA medical records; and any 
other relevant records held by any Federal department or 
agency, State or local government, private medical care 
provider, current or former employer, or other non-Federal 
governmental source.  In a claim for disability compensation, 
VA will provide a medical examination which includes a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  Duty to Assist, 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  

The RO informed the veteran of the evidence needed to 
substantiate his claim in October 1995, March 1996, October 
1998, February 1999, and May 1999.  The RO provided the 
veteran statements of the case and supplemental statements of 
the case in December 1989, January 1992, August 1992, August 
1993, May 1997, and July 2000.  In those documents the RO 
informed the veteran of the regulatory requirements 
pertaining to the claimed benefits, and provided him the 
rationale for not awarding the benefits he sought.  In the 
October 1995 and October 1998 remands the Board informed the 
veteran of the conflicts in the available evidence, the 
evidence required to resolve those conflicts, and the 
additional evidence needed to substantiate his appeals.  The 
veteran's representative has been provided the claims file 
for review on multiple occasions, and did not indicate that 
the veteran had any additional evidence to submit.  The RO 
notified the veteran each time his case was sent to the 
Board, and informed him that any additional evidence that he 
had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
veteran of the evidence needed to substantiate his claims.

The RO has obtained the veteran's service medical records and 
the VA and service department treatment records he 
identified.  The RO also provided him VA examinations in 
August 1989, January 1990, February 1997, and April 2000.  
The veteran presented hearing testimony in September 1990 and 
May 1992.  The veteran has not indicated the existence of any 
other evidence that is relevant to his appeals.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's claims and that no 
reasonable possibility exists that any further assistance 
would aid the veteran in substantiating the claims.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001).

Service Connection

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Where a veteran served for 90 days in active service, and 
arthritis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury during service or the 
presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  Once the evidence is assembled, the Board 
is responsible for determining whether the preponderance of 
the evidence is against the claim.  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  38 U.S.C.A. § 5107; 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. §§ 3.102 (as amended by 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001)), 4.3.  

The Hands

The evidence shows that the veteran complained of pain, 
swelling, stiffness, and numbness in the hands during his 
24 years of service.  His complaints did not, however, result 
in the identification of a chronic disease entity.  His 
complaints in April 1970 were assessed as possible 
tenosynovitis in the middle and ring fingers of the right 
hand, which then resolved.  He registered no more complaints 
pertaining to the hands until August 1979, which did not 
result in the diagnosis of any underlying pathology.  His 
report of numbness in the fingers of the left hand in 
September 1981 was attributed to hysteria, not any pathology 
in the hands.  The injury to the second finger of the right 
hand in August 1986 was assessed as a sprain, which then 
apparently resolved.

In January 1987 the veteran's complaints were attributed to 
questionable early degenerative joint disease, but that 
assessment was not definite and was not supported by any X-
ray findings showing that the veteran had degenerative 
changes in any joints in the hand other than the thumb.   The 
diagnosis of degenerative joint disease in February 1987 was 
by history only, and again was not supported by any X-ray 
findings.  The physician conducting the September 1988 
separation examination determined that the joint pain the 
veteran experienced in 1967 had resolved with no 
complications.  Although the veteran complained of swollen 
and painful hands in conjunction with the separation 
examination, the physical examination revealed no 
abnormalities pertaining to the hands.  The Board finds, 
therefore, that a chronic disability pertaining to the hands 
was not documented during service.

The veteran continued to complain of problems with his hands 
following his separation from service.  He also reported 
having been given the diagnosis of arthritis in the hands, 
and stated that he had been given medication for the 
arthritis.  He has received ongoing medication for 
degenerative joint and disc disease of the lumbar spine since 
his separation from service, which is separately compensated.  
None of the X-ray studies performed during or since service 
has documented any degenerative changes in the hands, with 
the exception of the carpometacarpal joints of the thumbs and 
the metacarpophalangeal joint of the right index finger.  

Service connection for degenerative joint disease in the base 
of the right thumb has been previously established.  The 
degenerative changes in the left thumb were initially 
documented in July 1991, following a post-service injury and 
more than one year following the veteran's separation from 
service.  X-ray studies of the hands in August 1989 and June 
1990 had shown no abnormalities in the hands.  The diagnosis 
of arthritis of the interphalangeal joints of the hands in 
August 1989 was by history only, in the absence of any X-ray 
evidence of arthritis.  The degenerative changes in the 
metacarpophalangeal joint of the right index finger were 
initially documented in April 2000, more than 11 years 
following the veteran's separation from service, and the 
examiner attributed those changes to the aging process, not a 
disease or injury that had occurred during service.

The evidence indicates that the veteran was found to have 
mild right median nerve entrapment in July 1990 and mild 
carpal tunnel syndrome in December 1990, which did not 
require treatment.  Nerve conduction studies in December 1991 
were normal, and multiple neurological evaluations since then 
have not resulted in the diagnosis of any neurological 
impairment pertaining to the hands.  The medical evidence 
does not indicate that the nerve impairment that was 
initially documented in July 1990 was related to a disease or 
injury that occurred in service.

The veteran has undergone numerous neurological and 
orthopedic evaluations since his separation from service due 
to his complaints pertaining to the hands.  With the 
exception of the findings discussed above, those evaluations 
did not result in a diagnosis of a chronic hand disability.  
The VA examiners in February 1997 found no objective evidence 
of any pathology pertaining to the hands.  Although the 
examiner in April 2000 provided a diagnosis of bilateral hand 
pain, service connection for pain, in the absence of a 
diagnosis of underlying pathology, does not constitute a 
disability for which service connection can be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, 239 F.3d 1356 (Fed. Cir. 2001).  For the reasons shown 
above the Board finds that the preponderance of the evidence 
is against the claim of entitlement to service connection for 
a hand disorder, other than degenerative joint disease in the 
right thumb.

The Elbows

The veteran claims to have a bilateral elbow disorder that 
had its onset during service.  The service medical records 
indicate that he was treated for tennis elbow in October and 
November 1979, which resolved following physical therapy.  
The service medical records make no further reference to an 
elbow disorder.  Although the veteran reported during his 
September 1988 separation examination that he continued to 
experience bilateral elbow pain that he treated himself, 
examination then revealed no abnormalities pertaining to the 
elbows.  The Board finds, therefore, that a chronic elbow 
disorder was not shown during service.

The veteran has stated that he continued to experience elbow 
pain following his separation from service.  Although he has 
received extensive treatment for other medical problems, his 
treatment records do not document any treatment for the 
elbows.  He has undergone numerous neurological and 
orthopedic evaluations since his separation from service that 
have not resulted in the diagnosis of an elbow disorder based 
on any objectively demonstrated findings.  Although the 
veteran expressed tenderness in the medial and lateral 
epicondyles during the February 1997 orthopedic examination, 
the examiner provided a diagnosis of tennis elbow by history 
only.  The orthopedist did not cite to any clinical or 
diagnostic findings indicative of a chronic elbow disorder, 
and the neurologist found no evidence of any disorder 
pertaining to the upper extremities.  

As previously stated, pain, in the absence of a diagnosis of 
underlying pathology, does not constitute a disability for 
which service connection can be granted.  Sanchez-Benitez, 13 
Vet. App. at 282.  During the April 2000 orthopedic 
examination the veteran denied having had significant 
problems with his elbows for years.  Although the X-ray study 
of the elbows revealed small, bilateral olecranon spurs, the 
examiner determined that the spurs were insignificant and did 
not provide a diagnosis of an elbow disorder.  The Board 
finds that the evidence does not show that the veteran has a 
chronic elbow disorder that is related to an in-service 
disease or injury.  Hickson, 12 Vet. App. at 253.  The 
preponderance of the evidence is, therefore, against the 
claim of entitlement to service connection for an elbow 
disorder.

Right Shoulder

The VA examiner in February 1997 assessed the complaints and 
clinical findings pertaining to the right shoulder as chronic 
bursitis, and the examiner in April 2000 found that the pain 
and positive impingement sign were consistent with chronic 
tendonitis in the right shoulder.  The service medical 
records indicate that the veteran was treated for a right 
shoulder strain in November 1982, a spasm in the right 
trapezius muscle in March 1983, myalgia in March 1984, 
bursitis in the right shoulder in July 1985, and bicipital 
tendonitis with intermittent radiculitis in April 1987.  The 
claim for service connection for a right shoulder disorder 
is, therefore, supported by a current medical diagnosis of 
disability and medical evidence of the incurrence of an 
injury to the right shoulder during service.  Hickson , 12 
Vet. App. at 253.

Following the diagnosis of tendonitis in service the veteran 
was given a profile limiting use of the right arm.  The 
evidence shows that he continued to complain of right 
shoulder pain after the diagnosis was given in April 1987, 
and after he was separated from service.  In the February 
1997 VA examination the examiner related the symptoms the 
veteran reported having had since service to chronic 
bursitis, and the examiner in April 2000 found that the 
current clinical findings were consistent with his reported 
symptoms and the previous diagnosis of chronic tendonitis.  
The evidence does, therefore, reflect continuing 
symptomatology since service, and the medical evidence shows 
that the continuing symptomatology is related to the current 
diagnosis.  The Board finds, therefore, that the medical 
evidence establishes a nexus between the right shoulder 
problems documented during service and the current diagnosis 
of chronic tendonitis, and that service connection for 
chronic tendonitis of the right shoulder is warranted.  
Hickson, 12 Vet. App. at 253.

Left Shoulder

The service medical records indicate that although the 
veteran complained of problems with the right shoulder on 
multiple occasions, the references to the left shoulder were 
limited to numbness in February 1978 and myalgia in February 
and March 1984.  The service medical records make no further 
reference to a left shoulder disorder, and the separation 
examination in September 1988 revealed no abnormalities 
pertaining to the left shoulder.

The examination in April 2000 revealed abnormalities in the 
left as well as the right shoulder, which the examiner found 
to be consistent with a history of chronic tendonitis.  The 
Board finds, therefore, that the veteran's claim for service 
connection for a chronic left shoulder disorder is supported 
by a current medical diagnosis of disability, and evidence of 
a left shoulder disease or injury during service.  

The veteran testified in May 1992 that he continued to have 
intermittent problems with both shoulders.  As a lay person 
the veteran is competent to provide evidence of observable 
symptoms.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  He 
is not, however, competent to relate those symptoms to a 
medical diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The veteran's statements are not, therefore, 
probative of a nexus between any currently diagnosed shoulder 
disorder and an in-service disease or injury.

The service medical records do not document any complaints 
pertaining to the left shoulder after March 1984.  The VA and 
service department treatment records show that since his 
separation from service the veteran has received extensive 
treatment for other impairments.  The records do not, 
however, document any complaints or clinical findings 
pertaining to the left shoulder, and examination of the left 
shoulder in April 1990 revealed no abnormalities.

The veteran told the VA examiner in February 1997 that his 
shoulder problems were limited to the right shoulder, and he 
did not describe any problems with the left shoulder.  A 
neurological examination conducted in February 1997 revealed 
no abnormalities in the left shoulder.  Although the VA 
examiner in April 2000 found the complaints and clinical 
findings regarding the left shoulder to be consistent with 
chronic tendonitis, the examiner also noted that previous 
examinations only identified symptoms in the right shoulder.  
Based on that history the examiner seemed to conclude that 
the left shoulder complaints could not be construed as 
related to service.  Because that opinion was based on review 
of the veteran's medical records, it is highly probative.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

That opinion, however, is equivocal.  There are three reasons 
for my ultimate conclusion.  The veteran unquestionably had 
shoulder problems during service.  He made a pertinent claim 
shortly after discharge, and the symptomatology did not go 
away during the years the claim has been pending, thereby 
tending to establish continuity.  Finally, there is the 
report of April 2000 which linked impairment of the 
"shoulders" to service yet at the same time seemed to 
disavow  that determination.  Perhaps, the favorable language 
was the result of compositional inattention.  Whatever the 
reason, the record is ambiguous and circumstantial and 
probably likely to remain so even if further development were 
to take place.  


Evaluation of a Dysthymic Reaction

Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in April 1990.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating shall be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  When evaluating 
the level of disability from a mental disorder the extent of 
social impairment should be considered, but the rating cannot 
be based solely on social impairment.  38 C.F.R. § 4.126.

Subsequent to the veteran's claim for service connection for 
a dysthymic disorder, the regulations pertaining to the 
evaluation of psychiatric disorders were revised effective 
November 7, 1996.  Schedule for Rating Disabilities; Mental 
Disorders, 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
§§ 4.125-4.130).  Because his claim was initiated prior to 
the change in the regulations, he is entitled to the 
application of the version more favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation.  If application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-00.

In the May 1997 supplemental statement of the case the RO 
provided the veteran the original and revised regulations 
pertaining to mental disorders and considered both versions 
of the regulations in denying entitlement to a disability 
rating in excess of 10 percent.  The veteran was provided the 
opportunity to present evidence and arguments in response.  
The Board finds, therefore, that it may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  Bernard v Brown, 4 Vet. 
App. 384 (1993).  

According to the rating criteria in effect prior to November 
1996, the diagnostic code for a dysthymic disorder provided a 
70 percent rating if the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired, and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
rating applied if the ability to establish and maintain 
effective or favorable relationships with people was 
considerably impaired, and the psychoneurotic symptoms were 
of such severity and persistence that there was considerable 
impairment in the ability to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9405.

The disability was rated as 30 percent disabling if there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people; the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9405.  VA's General Counsel has 
determined that the term "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93.  The Board is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(c).  

The General Rating Formula for Mental Disorders that became 
effective in November 1996 specifies that a 70 percent 
disability rating applies if the mental disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9405.

A 50 percent disability rating is applicable if the mental 
disorder is manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9405.

The General Rating Formula provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9405.

Analysis

In the April 1990 rating decision the RO established an 
effective date of December 1, 1988, for the grant of service 
connection for a dysthymic reaction because the veteran had 
claimed entitlement to service connection within one year 
following his separation from service on November 30, 1988.  
38 C.F.R. § 3.400(b)(2).  The RO also established an 
effective date of December 1, 1988, for the assignment of the 
10 percent rating, although there is no evidence documenting 
the severity of the veteran's psychiatric symptoms from 
November 30, 1988, until the summer of 1989.  As will be 
explained below, the evidence reflects the severity of the 
dysthymic reaction as of June 1, 1989.  In the absence of any 
evidence documenting the severity of his symptoms, the Board 
finds that the criteria for a disability rating in excess of 
10 percent for December 1, 1988, to June 1, 1989, were not 
met.  See Meeks v. West, 12 Vet. App. 352 (1999) (although 
the effective date for service connection is the day 
following separation from service, the effective date for the 
assigned rating is still dependent upon when the disability 
rating was factually ascertainable).  

During the January 1990 psychiatric examination the veteran 
reported that a significant increase in depression had 
occurred the previous summer, when he became unable to 
complete his college work due to difficulty concentrating and 
maintaining persistence and motivation.  The Board finds that 
his difficulty concentrating and maintaining persistence and 
motivation represent a reduction in initiative, flexibility, 
efficiency, and reliability to produce definite industrial 
impairment.  Although the veteran did not provide a specific 
date for the increase in symptomatology, the Board will apply 
an effective date of June 1, 1989, for the increase as the 
first day of the "summer of 1989."  The Board has 
determined, therefore, that the criteria for a 30 percent 
disability rating for dysthymic reaction were met as of June 
1, 1989.  Fenderson, 12 Vet. App. at 119.

The evidence indicates that the veteran had an additional 
increase in the symptoms of dysthymia that was documented 
during the psychiatric evaluation that occurred August 17, 
1993.  The disorder was then manifested by suicidal thoughts, 
poor concentration, memory loss, low energy, mood swings, and 
social withdrawal.  The veteran was then given medication to 
control his depression.  He attributed the increase in 
depression to a reduction in work he was performing as a 
computer repairman, and began group therapy in October 1993 
when that employment ended.  The evidence does not indicate 
that his employment was terminated due to a service-connected 
disorder, but was apparently due to a reduction in his 
employer's workload.  The Board finds that the symptoms the 
veteran then demonstrated represented considerable impairment 
in the ability to obtain or retain employment, and that the 
criteria for a 50 percent disability rating for a dysthymic 
disorder were met August 17, 1993.  Fenderson , 12 Vet. App. 
at 119.

In granting an increased rating, the Board must explain why a 
higher rating is not warranted.  Shoemaker v. Derwinski, 3 
Vet. App. 248, 253 (1992).  In this case the medical evidence 
indicates that the veteran continued to receive medication 
for depression and to undergo group therapy.  Throughout the 
ongoing group therapy his therapist characterized his 
psychiatric impairment as stable or mild.  In August 1999 his 
psychiatrist assessed the level of his social and 
occupational functioning by assigning a GAF score of 41.  A 
GAF score of 41 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Richard v. Brown, 9 Vet. App. 266 (1996).  
The psychiatrist did not provide any rationale for that 
assessment, and the only abnormalities noted during the 
examination pertained to the veteran having a splint on the 
right leg and foot, being tired, focusing on a pending move 
and resolving the problems with his foot, and having impaired 
judgment due to irritability.  The psychiatrist did not 
otherwise describe the veteran's social or occupational 
functioning.  Although the psychiatrist described his major 
depression as severe in October 1999, the psychiatrist also 
provided a GAF score of 51.  A GAF score of 51 represents 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995), citing the Diagnostic 
and Statistical Manual for Mental Disorders (4th ed. 1994) 
(DSM-IV).  

The psychiatric rating is to be based on all the evidence of 
record that bears on occupational and social impairment, not 
just the examiner's assessment of the level of disability at 
the moment of the examination.  38 C.F.R. § 4.126.  The 
veteran's therapist, who saw him more often than the 
psychiatrist, described his impairment as stable or mild.  
The veteran was regularly employed throughout most of the 
relevant time period and the evidence does not indicate that 
his psychiatric disorder, rather than his multiple physical 
problems, significantly interfered with his employment.  His 
employment terminated in November 1999 because his employer 
was closing the store in which he worked, not because of his 
psychiatric impairment.  The veteran continued to maintain 
relationships with his spouse, adult children, and 
grandchildren.  On examination in December 1999 his 
appearance, thoughts, memory, orientation, speech, insight, 
and judgment were all normal, although he described his mood 
as a two or three on a scale of one to 10.  The psychiatrist 
at that time found that the veteran's symptoms were no more 
than moderate, by again assigning a GAF score of 51.  For 
these reasons the Board finds that the criteria for a 
disability rating in excess of 50 percent, based on the 
rating criteria in effect prior to November 1996, are not 
met.  

The evidence does not indicate that as of November 1996 the 
veteran's psychiatric impairment was manifested by suicidal 
ideation, obsessional rituals, abnormal speech, impaired 
impulse control with unprovoked irritability and violence, 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances, 
or the inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9405 
(2001).  The psychiatrist in August 1999 found that the 
veteran had no suicidal ideas.  His orientation and speech 
were normal.  Although the veteran stated that he sometimes 
lost control, he has no history of violence.  He always 
appeared to be appropriately groomed.  A review of the 
treatment notes pertaining to his group therapy sessions 
discloses that he maintained stable functioning while dealing 
with a number of very stressful problems relating to his 
family and health.  He suffered from depression, but the 
evidence does not indicate that the depression constituted 
more than a disturbance in motivation or mood, which is one 
of the criteria for the 50 percent rating.  He also 
maintained effective relationships with his spouse and adult 
children.  The Board finds, therefore, that the criteria for 
a disability rating in excess of 50 percent based on the 
criteria that became effective in November 1996 are not met.  
Because consideration of neither the original rating criteria 
or the criteria that became effective in November 1996 
results in the assignment of a disability rating in excess of 
50 percent, neither version of the rating criteria is more 
favorable to the veteran.  VAOPGCPREC 3-00.

The examiner in April 2000 reviewed the veteran's treatment 
notes regarding his group therapy and found that they 
reflected a man of impressive resilience, who was able to 
persevere in spite of formidable personal problems involving 
his family and health.  The examiner provided a GAF score of 
76 when describing the veteran's dysthymic disorder, and a 
GAF score of 51 when describing his total social and 
occupational functioning.  Because the veteran has not been 
given any other psychiatric diagnoses, and the examiner 
determined in April 2000 that no other diagnoses were 
applicable, there is no point in distinguishing the GAF score 
due to dysthymia from the GAF score representing his overall 
functioning.  The Board assumes, therefore, that the GAF 
score of 51 is applicable in describing his functioning due 
to the dysthymic reaction.  The report of the April 2000 
examination does not, therefore, constitute evidence of 
improvement in the veteran's social and occupational 
functioning due to his service-connected dysthymic reaction.


ORDER

The claim of entitlement to service connection for a hand 
disorder, other than post-traumatic arthritis of the base of 
the right thumb, is denied.

The claim of entitlement to service connection for an elbow 
disorder is denied.

Service connection for tendonitis of the right shoulder is 
granted.

Service connection for tendonitis of the left shoulder is 
granted.

A 30 percent disability rating for a dysthymic reaction is 
granted effective from June 1, 1989, to August 17, 1993, 
subject to the laws and regulations pertaining to the payment 
of monetary benefits.  A 50 percent disability rating for a 
dysthymic reaction is granted effective August 17, 1993, 
subject to the laws and regulations pertaining to the payment 
of monetary benefits.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

